Citation Nr: 0505617	
Decision Date: 03/01/05    Archive Date: 03/15/05

DOCKET NO.  03-13 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Whether the character of the veteran's discharge is a bar to 
VA benefits.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Michael F. Bradican


INTRODUCTION

The appellant had active duty from August 1966 to December 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 administrative decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Buffalo, New York, holding that the character of the 
appellant's discharge was a bar to VA benefits under the 
provisions of 38 U.S.C.A. § 5303(a) and 38 C.F.R. § 3.12.


FINDINGS OF FACT

1.  The appellant enlisted into active military service in 
August 1966 for an initial term of three years and received a 
discharge Under Other Than Honorable Conditions in December 
1974.

2.  During his period of active service, the appellant was 
absent without leave (AWOL) for 454 days.

3.  There were no compelling circumstances to warrant the 
appellant's prolonged AWOL.

4.  The appellant was not insane at the time that he went 
AWOL.


CONCLUSION OF LAW

The character of the appellant's service is a bar to VA 
benefits, including eligibility for VA health care under 
Chapter 17, Title 38, United States Code.  38 U.S.C.A. §§ 
101(18), 5303(a) (West 2002); 38 C.F.R. §§ 3.12, 3.13, 3.360 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant essentially argues that he is entitled to VA 
compensation benefits because there were extenuating 
circumstances with regard to his period of AWOL, or in the 
alternative, that he was insane at the time of his AWOL.

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), was signed 
into law.  This liberalizing law is not applicable to this 
appeal.  

The United States Court of Appeals for Veterans Claims (the 
Court) has held that the statutory and regulatory provisions 
pertaining to VA's duty to notify/assist do not apply to a 
claim if resolution of the claim is based on statutory 
interpretation, rather than consideration of the factual 
evidence. See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001); see also Mason v. Principi, 16 Vet. App. 129, 132 
(2002) [VCAA not applicable "because the law as mandated by 
statute and not the evidence is despositive of the claim"]. 

The term "veteran" means a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  A discharge or 
release from active service under conditions other than 
dishonorable is a prerequisite to entitlement to VA pension 
or compensation benefits.  38 U.S.C.A. § 101(18); 38 C.F.R. § 
3.12(a).  "Discharge or release" is defined to include:

(A) retirement from the active military, naval, or air 
service, and

(B) the satisfactory completion of the period of active 
military, naval, or air service for which a person was 
obligated at the time of entry into such service in the case 
of a person who, due to enlistment or reenlistment, was not 
awarded a discharge or release from such period of service at 
the time of such completion thereof and who, at such time, 
would otherwise have been eligible for the award of a 
discharge or release under conditions other than 
dishonorable.

38 U.S.C.A. 101(18).  The applicable VA regulation states:

(a) A discharge . . . to reenlist is a conditional discharge 
if it was issued during one of the following periods:
(2) . . . the Vietnam era; prior to the date the person was 
eligible for discharge under the point or length of service 
system.
. . . .
(b) Except as provided in paragraph (c) of this section, the 
entire period of service [involving a conditional discharge] 
constitutes one period of service and entitlement will be 
determined by the character of the final termination of such 
period of active service.

(c) Despite the fact that a conditional discharge may have 
been issued, a person shall be considered to have been 
unconditionally discharged or released from active military, 
naval or air service when the following conditions are met:

(1) The person served in the active military, naval or air 
service for the period of time the person was obligated to 
serve at the time of entry into service,

(2) The person was not discharged or released from such 
service at the time of completing that period of obligation 
due to an intervening enlistment or reenlistment; and

(3) The person would have been eligible for a discharge or 
release under conditions other than dishonorable at that time 
except for the intervening enlistment or reenlistment.

38 C.F.R. § 3.13.

A person discharged under conditions other than honorable on 
the basis of an AWOL period of at least 180 days is barred 
from receipt of VA benefits "unless such person demonstrates 
to the satisfaction of the Secretary that there are 
compelling circumstances to warrant such prolonged 
unauthorized absence. " 38 U.S.C.A. § 5303(a); 38 C.F.R. § 
3.12(c)(6).

The following factors will be considered in determining 
whether there are compelling circumstances to warrant the 
prolonged unauthorized absence.

(i) Length and character of service exclusive of the period 
of prolonged AWOL. Service exclusive of the period of 
prolonged AWOL should generally be of such quality and length 
that it can be characterized as honest, faithful and 
meritorious and of benefit to the Nation.

(ii) Reasons for going AWOL.  Reasons which are entitled to 
be given consideration when offered by the claimant include 
family emergencies or obligations, or similar types of 
obligations or duties owed to third parties.  The reasons for 
going AWOL should be evaluated in terms of the person's age, 
cultural background, educational level and judgmental 
maturity.  Consideration should be given to how the situation 
appeared to the person himself or herself, and not how the 
adjudicator might have reacted.  Hardship or suffering 
incurred during overseas service, or as a result of combat 
wounds of other service-incurred or aggravated disability, is 
to be carefully and sympathetically considered in evaluating 
the person's state of mind at the time the prolonged AWOL 
period began.

(iii) A valid legal defense exists for the absence which 
would have precluded a conviction for AWOL.  Compelling 
circumstances could occur as a matter of law if the absence 
could not validly be charged as, or lead to a conviction of, 
an offense under the Uniform Code of Military Justice.

38 C.F.R. § 3.12(c)(6)(i-iii).

An insane person is one who, while not mentally defective or 
constitutionally psychopathic, except when a psychosis has 
been engrafted upon such basic condition, exhibits, due to 
disease, a more or less prolonged deviation from his normal 
method of behavior; or who interferes with the peace of 
society; or who has so departed (become antisocial) from the 
accepted standards of the community to which by birth and 
education he belongs as to lack the adaptability to make 
further adjustment to the social customs of the community in 
which he resides.  38 C.F.R. § 3.354(a).
The health-care and related benefits authorized by chapter 17 
of title 38, United States Code shall be provided to certain 
former service persons with administrative discharges under 
other than honorable conditions for any disability incurred 
or aggravated during active military, naval, or air service 
in line of duty.  However, such benefits may not be furnished 
for any disability incurred or aggravated during a period of 
service terminated by a bad conduct discharge or when one of 
the bars listed in §3.12(c) applies.  38 C.F.R. § 3.360.

The appellant enlisted at the age of 17 in August 1966 for a 
period of 3 years.  He was assigned to the 2nd Battalion 501st 
Infantry in September 1967.  In October 1967 his unit 
deployed to Vietnam.  While in Vietnam he was awarded the 
Combat Infantry Badge; he was wounded and awarded the Purple 
Heart medal.  On October 11, 1968, he went AWOL and remained 
absent until he was apprehended, in Vietnam, on February 2, 
1969.  He escaped custody the following day and remained AWOL 
until again apprehended on August 11, 1973, this time in the 
United States.  On October 18, 1973 he was convicted by a 
General Court Martial and sentenced to reduction to the 
lowest enlisted rank, six months at hard labor, and a bad 
conduct discharge.  He 454 days of lost time due to AWOL.

In December 1976, the United States Army Board for 
Corrections of Military Records denied the appellant's 
request to upgrade his discharge under other than honorable 
conditions to a general discharge.  The current record 
contains a copy of a January 1977 correction to the 
appellant's report of separation, which shows that a Clemency 
Discharge had been issued to the appellant pursuant to 
Presidential Proclamation No. 4313.  This proclamation 
established a clemency program for those who had undesirable 
discharges due to absence-related offenses.  The Presidential 
Clemency Board evaluated applications for clemency discharges 
under criteria set out in 2 C.F.R. Part 100 (1975).  However, 
as noted under 38 C.F.R. § 3.12(h), upgraded discharge under 
this proclamation does not remove a bar to benefits imposed 
by 38 C.F.R. § 3.12(c).

In August 2001, the appellant filed a claim for VA 
compensation.  By letter dated in July 2001, the RO notified 
him that entitlement to VA benefits was contingent upon 
discharge from military service under conditions other than 
dishonorable, that the determination made by VA was of utmost 
importance to him, and that an unfavorable decision would 
result in a bar to entitlement to gratuitous VA benefits.  
The RO also advised him that the criteria on which all 
character of discharge determinations were made were 
contained in 38 C.F.R. § 3.12, a copy of which was attached.  
The RO told the appellant that for the purpose of determining 
whether or nor he was discharged under conditions other than 
dishonorable, it was required to examine all relevant facts 
concerning the events leading to the discharge, and that he 
should submit any evidence, contention, or argument bearing 
on the issue that would present his side of the case.  
Finally, the RO stated that it was VA's policy to assist him 
in developing facts pertinent to his claim.

In an administrative decision of April 2002 the RO determined 
that the claimant's discharge in December 1974, under other 
than honorable conditions, issued as a result of being AWOL 
for a continuous period of at least 180 days, was a bar to 
the receipt of VA benefits, including healthcare.

The appellant entered service in August 1966 and did not 
reenlist during his period of service.  Thus, it is clear 
that the appellant's entire period of service, for VA 
purposes, must be viewed as one period, and benefit 
entitlement arises from "the character of the final 
termination of such period."  38 U.S.C.A. § 101(18); 38 
C.F.R. § 3.13.

As noted above, a person discharged under conditions other 
than honorable on the basis of an AWOL period of at least 180 
days is barred from receipt of VA benefits "unless such 
person demonstrates to the satisfaction of the Secretary that 
there are compelling circumstances to warrant such prolonged 
unauthorized absence."  38 U.S.C.A. § 5303(a); 38 C.F.R. § 
3.12(c)(6).  The controlling regulation describes factors to 
be considered in making the "compelling circumstances" 
determination.  The Board must consider various factors, 
including the quality and length of the veteran's service as 
well as the reasons the appellant gives for going AWOL.

The preponderance of the evidence supports a finding that the 
character of the appellant's service is a bar to all benefits 
administered by VA. While the appellant's service from August 
1966 to October 1968 included service in Vietnam and was 
generally of such quality that it can be characterized as 
honest, faithful, and meritorious, it was not of such length 
or quality as to excuse the AWOL period in excess of 450 
days.  The appellant testified that he went AWOL in October 
1968 and then spent most of the next four years doing heroin 
and opium while living off of the black market in Saigon.  He 
did not correspond with family members during this time and 
did not return to the United States until May 1972.  There is 
no indication that the AWOL which led to his discharge was 
due to family emergency or obligations, or duties owed to 
third parties.  The reasons given for going AWOL in October 
1968 do not indicate compelling circumstances to warrant the 
prolonged AWOL.  While he has alleged that he was insane at 
the time of his AWOL, there is no suggestion that a valid 
legal defense exists for the AWOL.

An insane person is one who, while not mentally defective or 
constitutionally psychopathic, except when a psychosis has 
been engrafted upon such basic condition, exhibits, due to 
disease, a more or less prolonged deviation from his normal 
method of behavior; or who interferes with the peace of 
society; or who has so departed from the accepted standards 
of the community to which by birth and education he belongs 
as to lack the adaptability to make further adjustment to the 
social customs of the community in which he resides.  38 
C.F.R. § 3.354.

This definition must be interpreted in light of the commonly 
accepted definition of "insanity."  VAOPGCPREC 20-97.  In 
that opinion, the VA Office of the General discussed the 
intended parameters of the types of behavior which were 
defined as insanity in 38 C.F.R. § 3.354(a).

It was indicated that a determination of the extent to which 
an individual's behavior must deviate from his normal method 
of behavior could best be resolved by adjudicative personnel 
on a case-by-case basis in light of the authorities defining 
the scope of the term insanity.

It was stated that the phrase "interferes with the peace of 
society" in the regulation referred to behavior which 
disrupted the legal order of society.  It was also stated 
that the term "become antisocial" in the regulation referred 
to the development of behavior which was hostile or harmful 
to others in a manner which deviated sharply from the social 
norm and which was not attributable to a personality 
disorder.

It was indicated that the reference in the regulation to 
"accepted standards of the community to which by birth and 
education" an individual belonged required consideration of 
their ethnic and cultural background and level of education.

It was stated that the regulatory reference to "social 
customs of the community" in which an individual resided 
required assessment of an individual's conduct with regard to 
the contemporary values and customs of the community at 
large.  The opinion also held that behavior which is 
generally attributable to a substance-abuse disorder does not 
exemplify the severe deviation from the social norm or the 
gross nature of conduct which is generally considered to fall 
within the scope of the term insanity and therefore does not 
constitute insane behavior.  VAOPGCPREC 20-97

The appellant has submitted numerous medical records 
supporting his contention that he suffers from PTSD as a 
result of exposure to combat in the Republic of Vietnam.  In 
a statement dated in November 2000, a clinical psychologist 
suggested that the act of going AWOL during service might 
have been due to combat stress.

During his court martial proceedings he essentially claimed 
that he had been under the influence of drugs during the 
entire time of his AWOL and was therefore not responsible for 
his actions.  However, the Board notes that, even if it were 
presumed that the appellant might have been suffering from 
PTSD or other emotional or drug related problems when he went 
AWOL, this would not be sufficient to establish that he was 
insane when he committed that act.  In this regard, the Board 
finds no indication in any of the records submitted by the 
appellant, other than his testimony, that he was unable in 
1968 to know or understand the nature or consequences of his 
acts or that what he was doing was wrong.  Zang v. Brown, 8 
Vet. App. 246, 254 (1995); VAOPGCPREC 20-97.

In any event, the Board finds the most probative evidence of 
record regarding the appellant's mental state at the time 
that he committed these acts is the report of his October 
1973 medical examination in which his psychiatric condition 
was found to be normal, and by history he denied any nervous 
trouble, depression or excessive worry, loss of memory or 
amnesia or periods of unconsciousness.  The Board believes 
this examination and opinion, which was rendered shortly 
after he had returned from being AWOL, to be much more 
probative as to the question of whether the appellant was 
insane at the time, than the reports that have recently been 
offered to establish that he is currently suffering from 
PTSD.

In short, the Board believes the appellant's service medical 
records, including the report of his October 1973 medical 
examination, to be the most probative evidence of record 
regarding the question of the his mental state during his 
period of AWOL.

Consequently, the Board concludes that the appellant was not 
insane at the time that he committed this offense.  
Therefore, the Board finds that the character of the 
appellant's discharge from service does constitute a bar to 
VA benefits.

In the opinion of the Board, the appellant has failed to 
demonstrate that there were compelling circumstances to 
warrant the AWOL which began in October 1968 and ended with 
his apprehension in August 1973.  Accordingly, and pursuant 
to statute, the appellant's discharge under conditions other 
than honorable on the basis of an AWOL period of at least 180 
days is a bar to his receipt of VA benefits.  38 U.S.C.A. § 
5303(a); 38 C.F.R. § 3.12(c)(6).

Inasmuch as the appellant is not entitled to VA benefits 
because of one of the bars listed in 38 C.F.R. § 3.12(c), VA 
healthcare benefits under chapter 17 of title 38, United 
States Code, may not be furnished.  38 C.F.R. § 3.360.

ORDER

The appellant's discharge from military service under 
conditions other than honorable on the basis of an AWOL 
period of at least 180 days constitutes a bar to VA benefits, 
including health care; accordingly, the benefits sought on 
appeal are denied.


___________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


